Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record teaches an optical filter, comprising: a substrate comprising a plurality of pixel areas spaced apart from each other and a light- blocking area arranged between the plurality of pixel areas; a plurality of color filters arranged on a first surface of the substrate and corresponding to the plurality of pixel areas; a plurality of conversion layers arranged on the first surface of the substrate and corresponding to the plurality of color filters, wherein each of the conversion layers comprises at least one inclined side surface; and a reflective layer arranged on the at least one inclined side surface of each of the plurality of conversion layers, wherein the reflective layer extends to the light-blocking area and is arranged consecutively on two adjacent inclined side surfaces from among the inclined side surfaces of the plurality of conversion layers and the light-blocking area between the two adjacent inclined side surfaces.  The prior art of record does not teach nor suggest in combination with the limitations above, the reflective layer further extends from the two adjacent inclined side surfaces into a concave portion located in the light-blocking area between adjacent color filters from among the color filters such that the reflective layer is further arranged between opposing side surfaces of the adjacent color filters in the concave portion.  
The prior art of record does not teach nor suggest in combination with the limitations above, wherein the plurality of color filters comprises: a first color filter; a second color filter; and a third color filter, wherein each of the color filters transmits light of a different color, and the first color filter, the second color filter, and the third color filter overlap each other in the light-blocking area to form a partition wall.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871